                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                    DOC#:
                                                                    DATE FILED: ✓       /1
                                                                                   !// u.

 VISTA FOOD EXCHANGE, INC.,

                                Plaintiff,
                                                                    18-CV-8999 (RA)
                        V.
                                                                         ORDER
 COMERCIAL DE ALIMENTOS
 SANCHEZ S DER LE DE C.V. doing
 business as COMERCIAL SANCHEZ,

                                Defendants.

RONNIE ABRAMS, United States District Judge:

       On February 20, 2020, this case was reassigned to this Court. The initial conference

previously scheduled for May 14, 2020, Dkt. 23, is hereby rescheduled for May 15, 2020 at

12:30 p.m. in Courtroom 1506 of the U.S. District Court for the Southern District of New York,

40 Foley Square, New York, New York.

       No later than May 8, 2020, the parties shall file a joint letter, the parties submit a joint

letter, not to exceed five (5) pages, providing the following information in separate paragraphs:

       1.      A brief description of the nature of the action and the principal defenses
               thereto;

       2.      A brief explanation of why jurisdiction and venue lie in this Court. If any
               party is a corporation, the letter shall state both the place of incorporation
               and the principal place of business. If any party is a partnership, limited
               partnership, limited liability company or trust, the letter shall state the
               citizenship of each of the entity's members, shareholders, partners and/or
               trustees;

       3.      A brief description of all contemplated and/or outstanding motions;

       4.      A brief description of any discovery that has already taken place, and/or
               that which will be necessary for the parties to engage in meaningful
               settlement negotiations;

       5.      A brief description of prior settlement discussions (without disclosing the
               parties' offers or settlement positions) and the prospect of settlement;

       6.      The estimated length of trial; and
         7.      Any other information that the parties believe may assist the Court in
                 advancing the case to settlement or trial, including, but not limited to, a
                 description of any dispositive issue or novel issue raised by the case.

         No later than May 8, 2020, the parties shall also jointly submit to the Court a proposed

case management plan and scheduling order. A template for the order is available at

https://nysd.uscourts.gov/hon-ronnie-abrams. The status letter and the proposed case

management plan should be filed electronically on ECF, consistent with the Court's Electronic

Case Filing (ECF) Rules & Instructions, which were updated on February 1, 2019, and are

available at https://nysd.uscourts.gov/rules/ecf-related-instructions. Please consult my Individual

Rules and Practices with respect to communications with Chambers and related matters.

SO ORDERED.

Dated:        February 21, 2020
              New York, New York

                                                          1
                                                    United States District Judge




                                                    2
